SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials TEXAS INSTRUMENTS INCORPORATED (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: TEXAS INSTRUMENTS 2n PAGE 49 Notice of annual meeting of stockholdersApril 15, 2010 Dear Stockholder: You are cordially invited to attend the 2010 annual meeting of stockholders on Thursday, April 15, 2010, at the cafeteria on our property at 12oulevard, Dallas, Texas, at 10:00 a.m. (Dallas time). At the meeting we will: Elect directors for the next year. Consider and act upon a board proposal to ratify the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for 2010. Consider and act upon such other matters as may properly come before the meeting. Stockholders of record at the close of business on February 16, 2010, are entitled to vote at the annual meeting. We urge you to vote your shares as promptly as possible by: (1) accessing the Internet web site, (2) calling the toll-free number or (3) signing, dating and mailing the enclosed proxy. Sincerely, Joseph F. HubachSenior Vice President, Secretary and General Counsel Dallas, Texas March 4, 2010 n TEXAS INSTRUMENTS 2 Table of contents Voting procedures 50 Election of directors 50 Nominees for directorship 50 Director nomination process 52 Board diversity and nominee qualifications 52 Communications with the board 54 Corporate governance 54 Annual meeting attendance 54 Director independence 54 Board organization 55 Board and committee meetings 55 Board leadership structure 55 Committees of the board 56 Risk oversight by the board 58 Director compensation 58 2009 director compensation 59 Executive compensation 60 Compensation discussion and analysis 60 Compensation Committee report 70 2009 summary compensation table 70 Grants of plan-based awards in 2009 72 Outstanding equity awards at fiscal year-end 2009 73 2009 option exercises and stock vested 76 2009 pension benefits 77 2009 non-qualified deferred compensation 79 Potential payments upon termination or change in control 80 Audit Committee report 84 Proposal to ratify appointment of independent registered public accounting firm 85 Additional information 85 Voting securities 85 Security ownership of certain beneficial holders 86 Security ownership of directors and management 86 Related person transactions 87 Compensation committee interlocks and insider participation 88 Cost of solicitation 88 Stockholder proposals for 2011 89 Vote required 89 Benefit plan voting 89 Section 16(a) beneficial ownership reporting compliance 89 Telephone and Internet voting 89 Stockholders sharing the same address 90 Electronic delivery of proxy materials 90 Proxy statementMarch 4, 2010 Executive offices12, DALLAS, TEXAS 75243MAILING ADDRESS: P.
